El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Un menor, de tres años de edad, recibió la muerte mien-tras iba en un automóvil público. Sus padres, los aquí de-mandantes, instaron pleito de daños y perjuicios contra las demandadas, la dueña del vehículo y una compañía de se-guros. Luego de un juicio en los méritos, la corte de dis-trito dictó sentencia a favor de las demandadas y los deman-dantes han apelado.
El automóvil público era un Plymouth de cinco pasajeros modelo 1941. El 19 de enero de 1947 durante el día el vehículo se dirigía de Loíza a Río Piedras. Ya había un pasajero en el automóvil en el asiento delantero cuando el menor, acom-pañado de su tía, su abuela y su bisabuela, tomaron el vehículo y se sentaron en el asiento trasero.
*928Hubo conflicto en la evidencia con respecto a las otras-circunstancias del accidente. La abuela y la bisabuela de-clararon que ellas iban pagando por el niño como pasajero; que poco después el vehículo se detuvo para coger otra pasa-jera; que el chófer le dijo al niño que le dejara el asiento a la nueva pasajera y que se sentara en un banquito con su es-palda hacia el chófer; que el día era claro; que cuando ocu-rrió el accidente, el chófer conducía el automóvil a excesiva velocidad por una carretera angosta y con curvas; que cuando se le acercó otro vehículo que venía en dirección con-traria, con motivo de lo angosta que era la carretera, el chó-fer tuvo que zigzaguear, ocasionando que la puerta de atrás se abriera y tirara al niño fuera del automóvil a la carre-tera, ocasionándole la muerte; que cuando llevaban al niño hacia el hospital, el chófer le dijo a las testigos que la puerta estaba mala.
Por otro lado, las declaraciones del chófer y de los otros dos pasajeros, que aparentemente eran testigos sin interés alguno en el caso, fueron al efecto de que las señoras no pa-garon por el menor; que no había banquito en el vehículo; que el chófer le dijo a la abuela que cogiera al niño en la falda cuando la última pasajera abordó el automóvil; que la ca-rretera es ancha, no tiene curvas en el sitio del accidente, y el chófer conducía el vehículo a velocidad moderada; que la abuela cogió el niño en su falda, pero éste era inquieto, se sa-lió de la falda y se paró cerca de la puerta derecha trasera; que el chófer llamó la atención a la abuela quien volvió a coger al niño en la falda; que el menor nuevamente se salió de la falda y jugando con la manecilla de la puerta derecha tra-sera, la abrió, perdió el balance y cayó al pavimento; que el día estaba lluvioso y los cristales de las puertas estaban levanta-dos; que el niño en repetidas ocasiones le pedía a la abuela que abriera la puerta para él poder ver; que el vehículo no se cruzó con ninguno otro ni tiró violentamente hacia la de-recha; que los familiares del niño hablaban entre sí cuando ocurrió el accidente. El chófer negó que él dijera a la abuela *929que la puerta estaba en malas condiciones. Por el contrario, declaró que la abuela le dijo camino del hospital que él no tenía la culpa del accidente. Un mecánico declaró que ha-bía examinado la puerta del automóvil inmediatamente des-pués del accidente por órdenes del juez de paz y la encontró en excelentes condiciones.
La corte inferior resolvió el conflicto en la evidencia a favor de las demandadas y dictó conclusiones de hecho de conformidad. En sus conclusiones de derecho la corte de distrito resolvió que el accidente se debió a la negligencia del menor y a la ausencia del debido cuidado de sus familiares. Asimismo resolvió que no había negligencia de parte del chófer.
En apelación, el primer señalamiento es que la corte de distrito cometió error al resolver que el menor era culpable de negligencia contribuyente habida cuenta de su corta edad. En apoyo de su contención, los apelantes citan a 2 Blashfield, Cyclopedia of Automobile Law and Practice, Perm. ed., sec. 1521, pág. 559; 2 Restatement, Torts, sec. 283, pág. 743, sec. 284, pág. 745; Rivera v. Sucesores de L. Villamil, 29 D.P.R. 275; Hernández v. Acosta, 64 D.P.R. 171; Figueroa v. Picó, 69 D.P.R. 401; Vega v. American R. R. Co., 57 D.P.R. 376.
Este argumento tiene dos fallas. Primeramente, la doc-trina de negligencia contribuyente entra en juego solamente cuando el accidente es causado por la negligencia combinada de las partes. De cuando en vez surge confusión en la dis-cusión de esta doctrina precisamente porque la negligencia del demandado y la negligencia contribuyente del demandante son tratadas erróneamente como si se excluyeran mutuamente, quedando la una o la otra como la única causa del accidente. Pero esta doctrina se aplica solamente si la negligencia del demandado y la negligencia contribuyente del demandante existen ambas y, funcionando juntas, causan el accidente. En verdad, el propio lenguaje de la doctrina lo aclara: el de-mandante sólo “contribuye” con su negligencia a la negli-*930gencia existente del demandado para causar el accidente. 2 Restatement, Torts, sec. 463, pág. 1227; Prosser, Torts, pág. 393; 2 Blashfield, supra, sec. 1391, pág. 443; Christman v. Reichholdt, 150 S.W.2d 527 (Mo., 1941).
En vista de lo anteriormente indicado, nunca llega-mos a considerar la cuestión de la negligencia contribuyente del menor, ya que la condición precedente de negligencia de parte del demandado está ausente. Cf. 4 Blashfield, supra, sec. 220, págs. 228-9. Si el accidente ocurrió, como resolvió la corte inferior, por causas ajenas a la negligencia del de-mandado, es innecesario determinar si la supuesta negligen-cia contribuyente de parte del menor, impediría la sentencia que de otro modo se obtendría, siempre y cuando que el de-mandado hubiera sido negligente.
 En segundo lugar, la corte de distrito resolvió que la abuela, a quien los padres del niño se lo habían enco-mendado, había sido negligente al no cuidarlo y al permi-tirle que jugara con la manecilla de la puerta no obstante las advertencias del chófer, hasta que abrió la puerta y se cayó. Bajo estas circunstancias, aún suponiendo que el chófer fuera negligente, la negligencia de la abuela contribuyó a la causa del accidente y es imputada a los padres en un pleito instado por éstos en reclamación de daños por la muerte del menor. Anotación, 2 A.L.R. 2d 785; Prosser, Torts, págs. 422-24; 2 Blashfield, supra, sec. 1551, pág. 589.
Bajo este error, los apelantes también arguyen que las demandadas son responsables porque el chófer tuvo la última oportunidad de evitar el accidente. Los apelantes apoyan esta contención en la declaración del chófer en el con-trainterrogatorio al efecto de que él podía ver al menor por el espejito y había pedido a la abuela dos veces que cogiera al niño en su falda cuando éste se bajaba de la misma y se paraba dentro del vehículo. Sin embargo, el chófer declaró en el interrogatorio directo que él no vió u oyó al niño ju-gar con la puerta al momento en que la abrió y se cayó del automóvil. Por el contrario, descubrió lo que había pasado *931solamente cuando se lo avisó un pasajero, deteniendo enton-ces el vehículo. La doctrina de la última oportunidad no puede ampliarse tanto como para exigirle al chófer, cuyo de-ber primordial era conducir el automóvil con cuidado, que estuviera pendiente por el espejito de los movimientos del niño, mientras sus familiares, encargados de cuidarlo, habla-ban y hacían caso omiso de él. Bajo las circunstancias con-currentes, no vemos base para invocar la doctrina de la úl-tima oportunidad, Cf. Figueroa v. Picó, supra; Sucn. Ortiz v. Ramírez, 68 D.P.R. 498.
Los otros errores señalados no requieren mucha discu-sión. El segundo es que la corte inferior (a) erró al apre-ciar la evidencia y (ó) actuó con parcialidad. Nada hay en los autos que dé apoyo a alguna de estas contenciones.
El tercer señalamiento es que la corte inferior erró (1) al no resolver que la negligencia del chófer fué la causa próxima del accidente, (2) al resolver que los familiares que acom-pañaban al menor fueron negligentes aun cuando en la con-testación no había alegación alguna a ese efecto, (3) al no resolver que el chófer tuvo la última oportunidad para evitar el accidente. Las contenciones primera y tercera ya han sido discutidas y la segunda no amerita discusión.

La sentencia de la corte de distrito será confirmada.